Citation Nr: 0603729	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In June 2004 and August 2005, 
the Board remanded the appeal for further development.

In August 2005, the veteran submitted additional evidence to 
the AMC.  The veteran did not waive initial consideration by 
the RO of this evidence.  However, in light of the favorable 
action in this case, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the additional 
evidence.


FINDINGS OF FACT

Resolving all reasonable doubt in the veteran's favor, 
multiple sclerosis is related to service, specifically to 
exposure to Agent Orange.


CONCLUSION OF LAW

Multiple sclerosis was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the agency of original 
jurisdiction has substantially satisfied the duties to notify 
and assist, as required by the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this case given the favorable 
nature of the Board's decision.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

The veteran contends, in essence, that he has multiple 
sclerosis due to exposure to Agent Orange during service.  He 
asserts that he has had symptoms since the mid 1970s.  The 
record shows that the veteran was in Vietnam, so exposure to 
Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

Initially, the Board notes that multiple sclerosis is not 
recognized by VA as a disease associated with exposure to 
Agent Orange.  38 C.F.R. § 3.309(e).  The fact that the 
veteran is not entitled to the foregoing regulatory 
presumption of service connection does not preclude an 
evaluation as to whether he is entitled to service connection 
on a direct basis or entitled to presumptive service 
connection for a chronic disease.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

After review, the Board notes an October 2005 VA examination 
report.  The examiner noted that it is not conclusive that 
dioxin or Agent Orange causes multiple sclerosis; however, 
she added that dioxin is a powerful nerve toxin that alters 
the immune system, and multiple sclerosis is an autoimmune 
disorder.  Citing to the medical literature, the examiner 
stated that there is a suggestion that dioxin is considered 
to be implicated in contributing to increased cases of 
multiple sclerosis in areas of concentration of dioxin.  The 
examiner then opined that it is at least as likely as not 
that Agent Orange made this veteran more prone to develop an 
autoimmune disorder.

Given that the above VA medical opinion is the only one of 
record, and resolving all reasonable doubt in favor of the 
veteran, the Board finds that the veteran's multiple 
sclerosis is due to his exposure to Agent Orange during 
service.  


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


